Title: To George Washington from Lieutenant General Rochambeau, 20 August 1780
From: Rochambeau, Jean-Baptiste Donatien de Vimeur, comte de
To: Washington, George


					
						
							Sir,
							Newport, August. 20th 1780
						
						It is with a great pleasure, that I inform Your Excellency, of the arrival of the Frigate The Alliance, at Boston. You will see in the Newspaper herein included, the news that she brings. they are all very good; All I fear, is Least the Departure of the 2d Division should not have taken place, until the Junction of the Spanish fleet, that was not effectuated, when the Frigate set sail. She assures that the Grand British fleet, was blocking Brest, when she went off. It was composed of 32. sail of the Line. She adds to the News that the Irish Troops, militia, have driven the English from all the forts, and obliged them to encamp upon the Glacis.
						Your Excellency’s favor of the 16th instant, I received this morning. I Learn by it the Embarkment of 2. thousand men with waggons intended for a coactive Expedition. I had Likewise the morning, an

intelligence from New London that 12. sail of Transports had joined the British fleet, and steered Eastward. I desired Directly General Heath to send advices of it to Martha’s Vineyard, Nantucket and Noman’s Islands to tell them to be on the watch as to their cattle. This afternoon, the English fleet of the Line, amounting to 18. sail has doubled Point Judith, cruized till night between this & Block island a Little Eastward, and as soon as night came on, steered Southeast, then we Lost sight of it; I am much afraid Least the Expedition be carried on, before they have time enough to set themselves on their guard. I am with respect, Sir, Your Excellency’s Most obedient, and most humble servant,
						
							le Comte de rochambeau
						
					
					
						The consul of Boston writes to The Chevalier de Ternay that on board the Alliance, there is a Packet for The Chevalier De La Luzerne, I think, all our Letters may be inclosed therein, and I wish the Consul may send it here if he should see that there are others included in it.
					
				